Citation Nr: 1727219	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to frostbite residuals. 

2.  Entitlement to service connection for tinnitus, to include as secondary to frostbite residuals. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

In June 2014, the Veteran withdrew his prior request for a hearing before the Board.

In July 2014 and in March 2015, the Board remanded the claims on appeal for development, and in a March 2016 decision, the Board denied the claims on appeal.  The Veteran then appealed the March 2016 Board decision.  In March 2017, based on a Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued a March 2017 Order vacating the Board's March 2016 decision to deny the claims on appeal and the Court remanded the claims to the Board for readjudication or further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the March 2017 JMR, the May 2015 VA examination report is problematic because this medical opinion addressed whether there was a "permanent worsening" in severity of the Veteran's bilateral hearing loss and tinnitus instead of "any increase in severity."  The Court noted that the definition of "aggravation" that was used in the May 2015 VA examination report is problematic because the question of "aggravation" is not defined as a "permanently worsening."  Instead, the question of aggravation in a claim for service connection on a secondary basis requires consideration of whether there was any increase in severity beyond the natural progress of the claimed disability due to a service-connected disability.  Given this, and pursuant to the March 2017 JMR, the Board concludes that an addendum medical opinion should be obtained to determine whether the Veteran's bilateral hearing loss or tinnitus were aggravated by his frostbite residuals.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see generally Allen v. Brown, 7 Vet. App. 439, 445, 448-49 (1995) (explaining that aggravation in the context of secondary service connection should be interpreted to mean "any increase in disability," which is distinguishable from the narrower form of "aggravation" described in 38 U.S.C.A. § 1153). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA addendum opinion from the ENT medical professional who provided the May 2015 medical opinion (or suitable ENT substitute) regarding bilateral hearing loss and tinnitus.  Make the claims file available to the examiner for review of the case.  

The examiner is asked to provide an opinion as to the following:  whether it is at least as likely as not (probability of 50 percent) that the bilateral hearing loss disability and/or tinnitus was aggravated beyond the natural progress of such hearing loss disability or tinnitus disability by the Veteran's service-connected frostbite residuals.  

If, and only if, aggravation is found, the examiner should address the following medical issues to the extent possible:  (b)  the baseline manifestations of the such above disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected frostbite residuals.   

For purposes of this opinion, the examiner's particular attention is invited to the following: 

a. The term "aggravated" is defined as "any increase in severity" of the hearing loss or tinnitus disability that is due to or the result of the frostbite residuals, and any such increase in severity is not due to the natural progress of the hearing loss or tinnitus disability.  

b. Note that the May 2015 VA examination report is problematic because the opinion addressed whether there was a "permanent worsening" in severity instead of "any increase in severity."  The U.S. Court of Appeals for Veterans Claims stated that the definition of "aggravation" that was used in the May 2015 VA examination report is problematic because the question of "aggravation" is not defined as a "permanently worsening."  This is why, for purposes of this opinion, the definition of "aggravation" requires consideration of whether there was any increase in severity beyond the natural progress of the claimed disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

